oO ON DOA FF WY =

RO RO RO PO PN PO PN NM NM OO = 2 = B= eo Ss = = |
oOoOnN DOO FP W NY | ODO BO WAN DO OT FP WW NY —|— OO

JS -6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

SUSAN P. CASE NO. CV 18-10543-JGB (AGR)
Plaintiff,

JUDGMENT
VS.

ANDREW SAUL, Commissioner of
Social Security,

Defendant.

 

In accordance with the Order Accepting Findings and Recommendation of
United States Magistrate Judge filed concurrently herewith,
IT IS HEREBY ADJUDGED that judgment is entered for the defendant, the

Commissioner of Social Security Administration.

JI-SUS G. Gol

Yed States District Judge

DATED: March 18, 2020

 

 
